DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is determined that Amendment filed on 6/10/2021 is based on Fig. 2E, but not based on the Specification. Therefore, the Specification is objected. But no matter issue is determined not to be present.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: amended limitations in claim 1 is not disclosed, but in Figures.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as discussed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0122971 A1 (hereunder Fuyuki) and US 2013/0015547 A1 (hereunder Hamano, previously cited)
With respect to independent claim 1, Fuyuki teaches in Fig. 2 an infrared as disclosed in paragraph [0072] detector comprising:
a laminate of semiconductor in which a first electrode layer 50, a light receiving layer 40; see paragraph [0060], and a second electrode layer 30 are laminated in this order, the laminate of semiconductor being configured to contact a bottom of the light receiving layer with the first electrode layer and to contact a top of the light receiving layer with the second electrode layer and not to contact at least a part of a side of the light receiving layer with the first electrode layer and the second electrode layer as shown in Fig. 2:

92 formed at least in part on the top of the first electrode layer:
a first insulating film 80 configured to be in contact with the laminate and covers a surface of the laminate, the first insulating film being in contact with at least the side of the light receiving layer and being configured not to cover at least a portion of a top of the ohmic electrode as shown in Fig. 2: but is silent with 
a second insulating film configured to be in contact with and covers a surface of the first insulating film opposite to an interface between the first insulating film and the laminate, wherein the second insulating film being configured not to cover at least a portion of a top of the ohmic electrode,
the first insulating film is configured to have a lower Gibbs free energy than an oxide of a material from which the laminate is formed, and
in the second insulating film, diffusion of impurity is larger than in the first insulating film. 
Hamano teaches in Fig. 2 an infrared detector comprising:
a laminate of semiconductor in which a first electrode layer 104, a light receiving layer 107, and a second electrode layer 108 are laminated in this order as shown in Fig. 2;
a first insulating film 109;BUFFER LAYER configured to be in contact with the laminate and covers a surface of the laminate; and
a second insulating film 110; SEALING LAYER configured to be in contact with and covers a surface of the first insulating film opposite to an interface between the first insulating film and the laminate, but is silent with wherein

in the second insulating film, diffusion of impurity is larger than in the first insulating film.
However, Hamano teaches the second layer in paragraph [0137] being one of aluminum oxides and silicon oxides. And Hamano is silent with the material for the first insulating layer. Ordinary artisans can have choices to select a known insulating materials as disclosed in paragraph [0137]. Therefore, when silicon oxides is selected for the second layer, ordinary skilled artisans can choose aluminum oxides for the buffer layer. The limitation of “wherein the first insulating film aluminum oxides is configured to have a lower Gibbs free energy than an oxide of a material from which the laminate is formed, and in the second insulating film silicon oxides, diffusion of impurity is larger than in the first insulating film” is met by this choice. When modified by Hamano, the limitation of “a second insulating film configured to be in contact with and covers a surface of the first insulating film opposite to an interface between the first insulating film and the laminate, wherein the second insulating film being configured not to cover at least a portion of a top of the ohmic electrode” is expected to be realized.  It is noted that the Specification of this application discloses such materials for the first and second insulating films. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fuyuki in order to protect desired semiconductor detector from water and oxygen (see paragraph [0041] in Hamano). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. 
With respect to dependent claim 2, as discussed above Hamano teaches wherein the first insulating film is selected from aluminum oxide as disclosed in paragraph [0137], hafnium oxide, titanium oxide as disclosed in paragraph [0137], and zirconium oxide.
With respect to dependent claim 5, as discussed above Hamano teaches wherein the second insulating film is a film selected from silicon oxide and silicon nitride.
With respect to independent claim 9, as discussed above in the rejection justification to claim 1, Hamano teaches a manufacturing method for an infrared detector, the manufacturing method comprising:
forming a laminate of semiconductor in which a first electrode layer, a light receiving layer, and a second electrode layer are laminated in this order;
forming, from a first material having a lower Gibbs free energy than an oxide of a material from which the laminate is formed, a first insulating film that is in contact with the laminate and covers a surface of the laminate; and
forming, from a second material in which diffusion of impurity in a film is larger than in the first insulating film, a second insulating film that is in contact with the first insulating film and covers the first insulating film.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuki modified by Hamano, and further in view of US 2017/0250156 A1 (hereunder Endo, previously cited).
The teaching of Fuyuki modified by Hamano has been discussed above.
With respect to dependent claim 3, Fuyuki with wherein the first insulating film is a film of silicon oxide containing one or more elements selected from aluminum, hafnium, titanium, and zirconium.
	In paragraph [0268] Endo teaches silicon oxides containing aluminum, zirconium, and hafnium. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fuyuki modified by Hamano in order to fabricate desired insulation layer by a known compound. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuki modified by Hamano, and further in view of US 2011/0235676 A1 (hereunder Noda).
The teaching of Fuyuki modified by Hamano has been discussed above.
With respect to dependent claim 4, Fuyuki is silent with wherein a thickness of the first insulating film is 25 nm or less.
	In paragraph [0047], Noda teaches an insulating layer in thickness of 5 – 30 nm. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fuyuki modified by Hamano in order to form desired insulating layer in desired thickness. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, Noda teaches in paragraphs [0046 – 0047] wherein the impurity is carbon or hydrogen.
Claims 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuki modified by Hamano, and further in view of US 2015/0097157 A1 (hereunder Onakado).
The teaching of Fuyuki modified by Hamano has been discussed above.
With respect to dependent claim 7, Fuyuki teaches in paragraph [0042] with wherein the light receiving layer is formed of a Type-II superlattice.
In addition, in paragraph [0029] Onakado teaches wherein the light receiving layer is formed of a Type-II superlattice. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fuyuki modified by Hamano in order to detect desired spectrum in radiation by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 8, When modified by Onakado, Fuyuki modified by Hamano and Onakado teaches an imaging device comprising: the infrared detector according to claim 1; and a driving circuit electrically coupled to the infrared detector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchiya (US 2012/0161003 A1) teaches infrared detector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	6/17/2021